Citation Nr: 0715399	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cholesteatoma.  

4.  Entitlement to service connection for unspecified nerve 
damage.  

5.  Entitlement to service connection for residuals of a cyst 
of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss and tinnitus were 
caused by his active military service from July 1963 to July 
1967.

2.  The veteran's cholesteatoma was not caused by his active 
military service from July 1963 to July 1967.

3.  The veteran does not have current diagnoses of nerve 
damage or residuals of a cyst of the right ear.  





CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

3.  Service connection for cholesteatoma is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

4.  Service connection for unspecified nerve damage is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

5.  Service connection for residuals of a cyst of the right 
ear is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
bilateral hearing loss, tinnitus, and cholesteatoma.  
Therefore, he has disabilities for VA purposes.  However, he 
does not have current diagnoses of unspecified nerve damage 
or residuals of a cyst to the right ear.  The post-service 
medical record provides very negative evidence against such a 
finding.  A January 2006 VA medical opinion, however, showed 
that there were no residuals whatsoever from the cyst the 
veteran had in service.  As the veteran does not have current 
disabilities from unspecified nerve damage or residuals of a 
cyst of the right ear, those appeals are denied.  

The veteran's July 1967 separation examination only tested 
his hearing with a whisper test, as opposed to an audiometer.  
The whisper test showed that he had 15/15 hearing in each 
ear.  The whisper test, unlike an audiometer test, does not 
provide frequency or ear-specific information and therefore 
does not rule out or confirm high frequency hearing loss.  

The veteran was treated for an infected sebaceous cyst below 
his right ear in November 1966.  The service medical records 
(SMRs) indicate it healed.  The veteran's SMRs are negative 
for any other diagnosis of or treatment for hearing loss, 
tinnitus, or any other ear-related problems.  

The veteran stated that he developed tinnitus one year before 
leaving military service.  Since leaving the military, he 
received treatment from VA and private specialist physicians.  
The veteran was treated by Dr. G. H., a private specialist 
physician.  In November 2006, Dr. G. H. stated that the 
veteran had high tone bilateral sensorineural hearing loss.  
The veteran told Dr. G. H. that while in the Navy, he worked 
in the engine room and was exposed to engines, air 
compressors, and other loud machinery without hearing 
protection.  Dr. G. H. concluded that a large part of his 
hearing loss was related to his service in the Navy many 
years ago, even if he had more recent occasional noise 
exposure and advancing age.  

In November 1998, Dr. S. K., a private physician who 
performed ear surgery on the veteran, stated that the 
veteran's high tone hearing loss was consistent with a 
history of noise exposure.  

The Board finds that the evidence from Drs. G. H. and S. K. 
is entitled to great probative weight and that it provides 
highly probative evidence in favor of his claims for 
bilateral hearing loss and tinnitus.  

A VA medical opinion was solicited following a VA 
examination.  The January 2006 VA medical opinion was written 
by an endocrinologist and concurred with by an 
otorhinolaryngologist.  It stated that there are is no  
mention of impaired hearing in the veteran's SMRs, and that 
as a result, it is less likely than not that "this is a late 
appearing hearing loss resulting from exposure to noise in 
military service."  The physician also concluded that 
results of hearing testing refuted the contention that the 
veteran's hearing loss was related to acoustic trauma during 
military service.  The dates of the hearing tests were not 
provided.  

In December 2005, the veteran underwent a VA examination.  
The examiner concluded that it was less likely as not that 
his tinnitus was the result of noise exposure.  The physician 
based this opinion on a lack of treatment for tinnitus in the 
veteran's SMRs.  The VA examination was cosigned by the same 
endocrinologist who authored the January 2006 opinion.  

The Board finds that that January 2006 VA opinion and 
December 2005 VA examination are entitled to some probative 
weight, and that they provide evidence against the veteran's 
claim. 

The Board finds that the evidence for and against the 
veteran's claim is in relative equipoise because there is 
significant probative evidence in favor of and against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  In adjudicating this claim, the Board has 
considered the doctrine of reasonable doubt.  As the U.S. 
Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for bilateral hearing loss and 
tinnitus.  The appeals are granted.  

With regards to the veteran's claim for cholesteatoma, the 
veteran's SMRs are negative for any diagnosis of or treatment 
for this condition.  Additionally, there is no post-service 
medical evidence of record to provide a link between the 
veteran's cholesteatoma and his period of active military 
service.  The veteran asserts that the sebaceous cyst he had 
in service caused his cholesteatoma.  

The January 2006 VA medical opinion stated that the veteran's 
sebaceous cyst was below the right ear, not in the right ear.  
The physicians concluded that there was no residual scarring 
from the sebaceous cyst.  They noted that cholesteatoma was 
an epidermal inclusion cyst of the inner ear, in which 
keratin enzymes from the infection destroy surrounding 
tissue, including ossicles and cells of the adjacent mastoid 
tissue.  Sebaceous cysts, by contrast, are not the result of, 
or relate to, epidermal inclusion cysts.  The physicians 
concluded that there is "no relationship whatsoever" 
between the sebaceous cyst "which entirely disappeared," 
and the veteran's cholesteatoma.  The Board finds that this 
explanation is entitled to great probative weight and that it 
provides very negative evidence against the veteran's claim.  

There is no medical evidence of record that links the 
veteran's current cholesteatoma to the sebaceous cyst he was 
treated for in service.  In fact, there is highly probative 
evidence to the contrary.  In light of the January 2006 VA 
opinion and the lack of a link between the veteran's 
cholesteatoma and his period of service, the Board finds that 
the preponderance of the evidence is against service 
connection for cholesteatoma.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the August 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the September 2006 and November 2004 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  

Service connection for cholesteatoma is denied. 

Service connection for unspecified nerve damage is denied.  

Service connection for residuals of a sebaceous cyst of the 
right ear is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


